         Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 1 of 7
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  December 04, 2020
                               UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
VS.                                                  § CRIMINAL ACTION NO. 7:20-CR-939
                                                     §
SAUL SAUCEDA                                         §

                                      OPINION AND ORDER

          Pending before the Court is a Motion to Suppress1 filed by Defendant Saul

Sauceda (“Defendant”) and the Response2 filed by the United States of America (“the

Government”). Defendant seeks to suppress any evidence derived from the execution of a

search warrant at 209 Adams Street in Mission, Texas and any statements of Defendant

made in connections therewith. Defendant does not appear to argue that the search

warrant lacked probable cause in its entirety; rather Defendant argues that as to him, no

probable cause existed to search the bedroom in which he claims he had been residing for

the past six months. In response, the Government asserts that Defendant lacks standing

but that even if he has standing, probable cause existed for a search of the home,

including the bedroom Defendant claims as his.

I.        Discussion

          a. Standing




1
    Dkt. No. 26.
2
    Dkt. No. 28. (This response is actually an amended response.)

1/7
      Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 2 of 7




        The Court first considers the issue of standing. A defendant asserting a violation of

the Fourth Amendment must show that he has standing to assert the violation. 3 That is,

the “defendant must have ‘a legitimate expectation of privacy in the invaded place.’”4

Thus, Defendant must at least present some evidence that he resided at the Adams Street

property. He does not.

        In his motion, Defendant asserts that he “had been residing at the residence for

approximately six (6) months prior to the execution of the search warrant.” 5 The

Government disputes Defendant’s claim noting that Defendant has identified five

different addresses where he has resided in the last five years none of which include the

Adams Street property.6 The Courts also notes that Defendant identified a different

address on Adams Street where he claims he has resided for the past six months with his

daughter, son-in-law, 19 month old grandchild, and his own 11 year old son.7

        Defendant presents nothing more than his assertion in the motion. Fifth Circuit

precedent and CrLR 12.2 of the Locals Rules of the United States District Court for the

Southern District of Texas require that a motion set forth with specificity the material

facts at issue. In particular, the Fifth Circuit has held that “[f]actual allegations set forth

in the defendant's motion, including any accompanying affidavits, must be ‘sufficiently

definite, specific, detailed, and nonconjectural, to enable the court to conclude that a




3
  United States v. Iraheta, 764 F.3d 455, 461 (5th Cir. 2014.
4
  Id.
5
  Dkt. No. 26 at 4.
6
  See Dkt. Nos. 19-1, 19-6, 19-9, 19-13, & 19-19.
7
  Dkt. No. 6.

2/7
      Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 3 of 7




substantial claim is presented.’”8 “Inherent in these flexible guidelines is a judicial

recognition that ‘the determination of whether a hearing is required [on a motion to

suppress] is necessarily dependent upon the particular facts which attend a particular

request, and the district court is properly left with a certain amount of discretion in this

regard.’”9 Therefore, “[e]videntiary hearings are not granted as a matter of course, but are

held only when the defendant alleges sufficient facts which, if proven, would justify

relief.”10 Additionally, CrLR 12.2 requires that the motion be verified or supported by

affidavit.

        Defendant does not attach any evidence to support this claim nor has he verified

the motion. The Court agrees with the Government that in the absence of any evidence to

support Defendant’s claim, Defendant has failed to establish that he has standing to assert

a violation of the Fourth Amendment.

        b. Probable Cause

        Although the Court has determined that Defendant does not have standing to assert

a Fourth Amendment violation, the Court nonetheless considers the general argument that

the warrant was issued without probable cause. In support of the application, the

Government presented the affidavit of Nicholas C. Scott (“Scott”), a Special Agent

(“SA”) with Homeland Security Investigations (“HSI”). SA Scott detailed facts which he

claims established probable cause for the warrant. The Court briefly summarizes only

some of the facts.

8
  United States v. Poe, 462 F.2d 195, 197 (5th Cir. 1972) (quoting from Cohen v. United States, 378 F.2d
751, 761 (9th Cir.), cert. denied, 389 U.S. 897 (1967)).
9
  Id. (Internal citation omitted).
10
   Id. (Citing United States v. Smith, 546 F.2d 1275 (5th Cir.1977)); United States v. Poe, 462 F.2d 195.

3/7
      Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 4 of 7




       On March 18, 2020 Emily Julieta Gonzalez entered the United States from Mexico

driving a Trailblazer loaded with cocaine. Soon thereafter, Emily Julieta Gonzalez was

forced out of the vehicle and the Trailblazer was carjacked. Within an hour, the

Trailblazer was located by law enforcement where it had been abandoned. Authorities

identified a suspect vehicle from surveillance footage of the carjacking. A subsequent

traffic stop linked Jorge de Leon (“de Leon”) to use of the suspect vehicle. Multiple

sources identified De Leon as being involved in home invasions and/or carjackings for

purposes of stealing controlled substances. At some time after the carjacking, De Leon

disclosed his telephone number to law enforcement. Through search warrants for cell

tower data, law enforcement determined de Leon’s phone was in the vicinity of the

carjacking at the time of the carjacking and at the location where the Trailblazer was

abandoned at the time it was abandoned. Also through cell tower data, De Leon’s phone

was then linked to another phone that was in the vicinity of the abandoned Trailblazer at

the time it was abandoned. This second phone was in contact with a third phone that was

also in the vicinity of the abandoned Trailblazer when it was abandoned, and this third

phone was in contact with de Leon’s phone during that time. From a WhatsApp profile

picture, the second phone was determined to be used by Rene Guadalupe Gonzalez

(“Gonzalez”). Additionally, Gonzalez’s fingerprint was located on a GPS tracking device

that was on the Trailblazer when it was carjacked. Records revealed Gonzalez had

claimed the 209 Adams Street address as his residence. From these facts, a search warrant

was sought for 209 Adams Street. The application for the search warrant included the

entire home, as well as all vehicles, appurtenances and curtilage located on the property

4/7
      Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 5 of 7




and specifically identified items to be seized that could be related to carjacking and drug

trafficking.

       This, then, is a summary of the facts that were presented to the Magistrate Judge in

support of a search warrant for 209 Adams Street. Quite simply, these facts are more than

sufficient to establish probable cause. Defendant does not dispute any of these facts.

Rather, Defendant contends that because he was not mentioned in the affidavit, the search

should have excluded the room where he claims he was residing. Defendant identifies

this room as the “spare bedroom of the trailer” but does not otherwise contend that it was

a separate structure; that it was distinct from the 209 Adams premises to be searched; that

it was exclusively under his control; or that in some manner it was obviously not subject

to the search warrant. While Defendant does not specify where the seized items were

located, neither does he contend that the items to be seized could not have been located in

the spare bedroom. In fact, the items seized (a handgun and cocaine) are exactly the type

of items associated with carjackings and drug trafficking.

       Defendant does not cite to any authority for the proposition that evidence seized

pursuant to a properly authorized search warrant should be excluded simply because it

may not be connected to the particular crime subject of the warrant. In fact, such is not

the law. It has long be established that when “the police have a warrant to search a given

area for specified objects, and in the course of the search come across some other article

of incriminating character” that other incriminating evidence is not subject to




5/7
       Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 6 of 7




suppression.11 While it is true that “[p]olice with a warrant for a rifle may search only

places where rifles might be and must terminate the search once the rifle is found; the

inadvertence rule will in no way reduce the number of places into which they may

lawfully look.”12 Even when “a police officer is not searching for evidence against the

accused, but nonetheless inadvertently comes across an incriminating object” it need not

be suppressed.13

         In a somewhat similar case, the Fifth Circuit considered the relationship of the

defendant to the premises subject of the search. In United States v Giwa, defendant Giwa

contended that evidence seized from his overnight bag should be suppressed because he

was a visitor to the premises subject of a valid warrant.14 The Fifth Circuit considered

the fact that Giwa was an overnight visitor at the apartment; that at the time the agents

arrived at the apartment, Giwa had been sleeping and answered the door clad only in a

bathrobe and slacks; and that Giwa was discovered alone in a private residence. 15 Based

upon these facts, the Fifth Circuit held that “the agents could reasonably believe [Giwa’s]

flight bag contained evidence of credit card fraud.”16

         Here, Defendant does not contend he was a mere visitor, rather he contends he was

an inhabitant of the premises. The search warrant clearly describes the place to be

searched and the things to be seized. It is valid on its face. The search of the spare



11
   Horton v. California, 496 U.S. 128, 135 (1990).
12
   Id. at 141.(Internal citation omitted.)
13
   Id. at 135 (internal citations omitted.)
14
   United States v. Giwa, 831 F.2d 538, 543 (5th Cir. 1987).
15
   Id. at 545.
16
   Id.

6/7
      Case 7:20-cr-00939 Document 31 Filed on 12/04/20 in TXSD Page 7 of 7




bedroom is within the scope of the warrant and the items seized are clearly associated

with carjacking and drug trafficking. No violation of the Constitution has been presented.

II.    Conclusion

       The Court, having considered the motion, the record in this case, and the relevant

law, hereby DENIES the motion to suppress.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 4th day of December, 2020.


                                             ___________________________________
                                             Micaela Alvarez
                                             United States District Judge




7/7
